[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION MOTION TO STRIKE (#137)
The plaintiff's motion to strike the defendants' third revised answer, special defenses, and counterclaim is denied. A motion to strike is used to test the legal sufficiency of a pleading. Practice Book § 152. In her motion to strike, the plaintiff is attempting to challenge the facts alleged in the defendants' second special defense and counterclaim by imparting facts outside of the pleadings. Thus, the plaintiff's motion is a "speaking" motion to strike and cannot be granted. Doe v. Marselle, 38 Conn. App. 360,364, 660 A.2d 871 (1995). Furthermore, the plaintiff seeks to strike specific paragraphs of the defendants' second special defense and counterclaim. However, only an entire count of a counterclaim or an entire special defense can be subject to a motion to strike, unless the individual paragraph "embodies an entire cause of action or defense." Geary v. George A. TomassoConstruction Corp., Superior Court, Judicial District of Waterbury, Docket No. 122785 (October 13, 1995, Vertifeuille,, J.). Moreover, the plaintiff may not raise the statute of limitations on a motion to strike as the defendants' pleading does not set out all the facts pertinent to the question of whether the action is barred by the statute of limitations. Forbes v. Ballaro, 31 Conn. App. 235,239, 624 A.2d 389 (1993).
RICHARD J. TOBIN, JUDGE